DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, with regard to the recitation “performing a first pass of flow cytometry … under conditions of determining an identification for the cellular entity” and “performing a second pass of flow cytometry measurement … under conditions of separately determining an identification for the cellular entity” it is not clear what “under conditions of” refers to and how it relates to the “first pass” and the “second pass”. Furthermore, it is not clear what “under conditions of separately determining an identification” refers to. Furthermore, it not clear if the “identification” performed during the “first pass” and the “identification” performed during the “second pass” are similar or different. The lack of clarity due to the above has made the claim vague and indefinite.

In claim 16, with regard to the recitation “the flow channel being instrumented for obtaining and storing successive fluorescence readings” the structure for performing this is not described in the disclosure. Furthermore, it is not clear what “of the type” in the preamble refers to.

In claim 19, it is not clear what “of the type” in the preamble refers to.

Claim 23 is a combination of claims 16 and 19 and has deficiencies similar to the ones detailed above.

Claim 24 is a combination of claims 16 and 19 and has deficiencies similar to the ones detailed above.

Claims 2-15, 17-18 and 20-22 are rejected because they are dependent on claim 1 or claim 16, or claim 19, and by virtue of their dependency on claim 1 or claim 16 or claim 19, they have all the deficiencies of their respective parent claims inherent in them.

A proper prior art search could not be made due to the extreme nature of the deficiencies detailed above.  Patentability of the claims would be determined only after the claims are amended to overcome the deficiencies. 

Regarding claim 1, prior art KRUTZIK PO et al appears to be the closest prior art to the Applicant’s claimed subject matter.  However, KRUTZIK PO et al does not teach of “performing a first pass of flow cytometry measurement over a flow channel with respect to a first set of parameters, under conditions of determining an identification for the cellular entity for which values of the first set of parameters are being obtained, and storing the values of the first set in association with the identification; and performing a second pass of flow cytometry measurement over the flow channel with respect to a second set of parameters, under conditions of separately determining an identification for the cellular entity”.

Regarding 16, 19, 23 and 24, it appears the OFID reader is the limitation that is associated with the improvement because the subject matter claimed in the preamble is known in the art.  Claims 16, 19, 23 and 24 need clarity before a proper search can be performed.
Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2877